993 F.2d 883
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Glen William LESTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-15850.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1993.*Decided May 7, 1993.

Before GOODWIN, TANG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Glen William Lester appeals the denial of his motion to vacate sentence pursuant to 28 U.S.C. § 2255.   A magistrate judge presided over the selection of the jury that convicted Lester, in violation of  Gomez v. United States, 490 U.S. 858 (1989).   Lester's conviction became final before Gomez was decided and he now seeks to have the rule in that case applied retroactively.   However, we have previously held that Gomez "should not be afforded 'complete' retroactive effect and applied to convictions challenged on collateral review."   United States v. Judge, 944 F.2d 523, 525 (9th Cir.1991), cert. denied, 112 S.Ct. 1988 (1992).   Accordingly, the judgment of the district court denying Lester's motion to vacate sentence is


3
AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3